Bleckley, Judge.
1. The Code (section 1251) requires that the errors alleged shall be plainly specified. Where the charge of the court consists of numerous propositions, a general exception to the whole charge is sustainable only where the entire charge is erroneous — where the charge is a mass of error, with no leaven of truth. This has been ruled several times — 11 Ga., 101, and subsequent cases. Such an exception. makes the single question whether the whole charge is erroneous.
*1092. If tbe jury believed the testimony most favorable to the plaintiffs below (and they evidently did), the verdict was correct on both law and fact. The note being past due, the payee offered it for sale. The person to whom it was offered, went to the maker and inquired concerning it. The maker answered that it was all right, and that he would pay it. Acting upon this clear and explicit answer, the individual to whom the answer was made purchased the note and paid value for it. Under him the plaintiffs below afterwards acquired their title ; so the record clearly indicates, though the fact is not directly stated. The jury had data before them from which they could infer it. The maker of the note is estopped from using the defense which he now sets up. He cannot use it against the person who purchased on the faith of his statement, nor against the privies of that purchaser. 19 Wend., 557; 21 Ib., 172 ; 10 Gill & J., 405 ; 5 How. Miss., 471; 18 Vt., 371; Works on Estoppel, generally.
Judgment affirmed.